 PROB 12C                                                                                 Report Date: June 21, 2021
(6/16)
                                                                                                     FILED IN THE
                                       United States District Court                              U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF WASHINGTON


                                                       for the
                                                                                            Jun 21, 2021
                                                                                                SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Harley Davidson Roger                     Case Number: 0980 4:19CR06003-SMJ-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Salvador Mendoza, Jr., U.S. District Judge
 Date of Original Sentence: January 9, 2020
 Original Offense:        Felon in Possession of a Firearm, 18 U.S.C. §§ 922 and 924(a)(2)
 Original Sentence:       Prison - 24 months;                Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Michael D. Murphy                  Date Supervision Commenced: November 6, 2020
 Defense Attorney:        Alex B. Hernandez, III             Date Supervision Expires: November 5, 2023


                                          PETITIONING THE COURT

To incorporate the violation contained in this petition in future proceedings with the violations previously reported
to the Court on 02/09/2021, 03/10/2021 and 05/13/2021.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            6           Special Condition #6: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Harley Davidson Roger is considered to be in violation of his
                        conditions of supervised release by using a controlled substance, methamphetamine, on or
                        about June 3, 2021.

                        On November 9, 2020, Mr. Roger signed his Judgment in a criminal case stating he
                        understood he was not to use controlled substances.

                        On June 3, 2021, Mr. Roger reported to Merit Resource Services (Merit) for a random drug
                        test. The sample returned presumptive positive for the presence of methamphetamine. The
                        sample was forwarded to Abbott/Alere Toxicology Services, for confirmation. On June 19,
                        2021, the sample was confirmed positive for the presence of methamphetamine.
Prob12C
Re: Roger, Harley Davidson
June 21, 2021
Page 2

          7           Special Condition #6: You must abstain from the use of illegal controlled substances, and
                      must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                      no more than 6 tests per month, in order to confirm continued abstinence from these
                      substances.

                      Supporting Evidence: Harley Davidson Roger is considered to be in violation of his
                      conditions of supervised release by using a controlled substance, methamphetamine, on or
                      about June 16, 2021.

                      On November 9, 2020, Mr. Roger signed his Judgment in a criminal case stating he
                      understood he was not to use controlled substances.

                      On June 17, 2021, telephone contact was made with Mr. Roger. During the conversation,
                      Mr. Roger admitted he had provided a random drug test on June 16, 2021, at Merit which
                      returned presumptive positive for methamphetamine. He admitted he had once again used
                      methamphetamine. Mr. Roger stated he had been stressed about his upcoming hearing on
                      June 24, 2021, knowing he already had an additional violation for using methamphetamine.
                      The additional use he was referencing is contained within violation 6, noted above.

                      Mr. Roger stated he became so stressed knowing he relapsed a second time that he left his
                      chemical dependancy treatment class on June 16, 2021, halfway through the session.

                      Merit provided a status report on June 17, 2021, stating Mr. Roger admitted to using
                      methamphetamine on June 15, 2021. The report noted Mr. Roger did not return to the
                      treatment session after the midpoint break.

The U.S. Probation Office respectfully recommends the Court incorporate the violation contained in this petition in
future proceedings with the violations previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:      June 21, 2021
                                                                             s/David L. McCary
                                                                             David L. McCary
                                                                             U.S. Probation Officer
Prob12C
Re: Roger, Harley Davidson
June 21, 2021
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [x]      The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [x]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer
                                                                    06/21/2021

                                                                    Date
